Citation Nr: 1124117	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for bronchitis.

2.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United State Army from August 1966 to August 1968.  Service in the Republic of Vietnam is demonstrated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

Procedural history

The RO originally denied the Veteran's service-connection claims for PTSD and for bronchitis in a June 2007 rating decision.  The Veteran initiated, but did not timely perfect and appeal as to these decisions.  Accordingly, the RO's June 2007 rating decision became final.

In January 2009, the Veteran filed a request to reopen his previously-denied service-connection claims for PTSD and for bronchitis.  The RO denied both requests in the above-referenced May 2009 rating decision.  The Veteran disagreed with the RO's decisions and perfected an appeal as to both issues.

On his December 2009 substantive appeal [VA Form 9], the Veteran indicated that he was undecided as to whether he wanted a hearing before the Board regarding the current issues on appeal.  Subsequently, in a letter dated February 10, 2010, the RO informed the Veteran that he had 90 additional days to request a personal appearance before the Board to give testimony concerning his appeal.  The Veteran did not respond to this letter.  Thus, it appears that the Veteran does not wish to participate in a personal hearing.  The Board will therefore proceed with appellate review of the Veteran's claims.  




Clarification of issue on appeal

Although the Veteran originally developed a service-connection claim for PTSD alone, as will be discussed in more detail below, the Board is now reopening and expanding the issue to include consideration of whether the Veteran is entitled to service connection for any acquired psychiatric disorder.  The United States Court of Appeals for Veterans Claims (the Court) has recently determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record demonstrates that the Veteran has been diagnosed with PTSD, depression and anxiety since the last final denial of his PTSD claim.  The Board is therefore reopening and expanding the issue at this time, and will consider whether service connection may be awarded for an acquired psychiatric disorder, to include PTSD, depression and anxiety as instructed by the Court in Clemons.  

Remanded issue

The Veteran's reopened bronchitis and acquired psychiatric disability claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2007, the RO denied the Veteran's service-connection claim for bronchitis.  The Veteran did not timely appeal this decision.  

2.  The evidence associated with the claims folder subsequent to the RO's June 2007 decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bronchitis.

3.  In June 2007, the RO denied the Veteran's service-connection claim for PTSD.  The Veteran did not timely appeal this decision.  

4.  The evidence associated with the claims folder subsequent to the RO's June 2007 decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression and anxiety.


CONCLUSIONS OF LAW

1.  Since the June 2007 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for bronchitis.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Since the June 2007 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for PTSD.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service-connection for PTSD and for bronchitis.  Implicit in these claims is the contention that new and material evidence sufficient to reopen the previously-denied claims has been received.  

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment of VCAA, or filed before the date of enactment and not yet final as of that date.

The Board has considered this legislation with respect to the Veteran's application to reopen the previously disallowed service-connection claims.  38 U.S.C.A.             § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006);  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the instant matter, given the favorable action taken below regarding the Veteran's application to reopen his claims, the Board finds that further discussion of VCAA is not required with respect to the claims to reopen.  Any error in the duties to notify the Veteran of the evidence necessary to substantiate his applications to reopen, and to assist him in the development of his claims to reopen is harmless.  

The Board also notes that VA's statutory duty to assist a claimant in the development of a previously finally-denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A.   § 5103A (West 2002).  

As discussed in more detail below, new and material evidence sufficient to reopen the Veteran's service-connection claims for bronchitis and for PTSD has in fact been submitted, and the Board is reopening both claims.  The Board is also remanding both claims for further evidentiary development.

Claims to reopen

For the sake of economy, the Board will address the Veteran's requests to reopen his PTSD and bronchitis claims in one discussion immediately below.


Relevant law and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 3.303 (2010). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

The Veteran's original service-connection claims for PTSD and for bronchitis were respectively denied by the RO in a June 2007 rating decision.  As noted in the Introduction above, the Veteran initiated but did not perfect an appeal as to either denial, and both became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

In essence, the RO denied the Veteran's PTSD claim in June 2007 based, in part, on a finding that the Veteran had no clinically diagnosed PTSD disability.  Similarly, the RO denied the Veteran's bronchitis claim, also in part, on a finding that the Veteran had not received treatment for any chronic bronchitis disability at any time following his separation from service.   See the June 2007 RO rating decision, pages 2 and 5.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after June 2007] evidence bears directly and substantially upon these findings.

Significantly, an October 2006 VA treatment record [obtained subsequent to the RO's June 2007 rating decision] notes a current PTSD diagnosis, and refers the Veteran to a PTSD treatment center for therapy.  See the Veteran's October 18, 2006 VA Primary Care Physician Note.  The Veteran has also submitted a private medical opinion from his treating physician indicating that he has received recent treatment for "chronic bronchitis."  See the February 4, 2009 letter from Dr. G.C.O.  

As noted above, the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that the above-described medical evidence as it pertains to the Veteran's PTSD and bronchitis claims respectively, constitutes new and material evidence as to both issues on appeal.  For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of medical opinions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  

This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claims for both PTSD and bronchitis, and presents a reasonable possibility of substantiating them.  See 38 C.F.R. § 3.156 (2010).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claims.

For reasons which will be expressed below, the Board finds that additional development is required before the Veteran's PTSD claim [now expanded to include consideration of any current psychiatric disability] and his bronchitis claim may be adjudicated on the merits.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bronchitis is reopened.  To that extent only, the appeal is allowed.

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.  To that extent only, the appeal is allowed.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's service-connection claims for bronchitis and for an acquired psychiatric disability must be remanded for further procedural and evidentiary development.  

Bronchitis

In essence, the Veteran contends that his current bronchitis disability had its onset in, or is otherwise related to his active duty military service.  More specifically, the Veteran argues that he was treated for bronchitis during his active service, and that he has experienced a continuity of symptoms from this disability since service to the present day.  See the Veteran's July 2007 handwritten statement, page 1. 

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is undisputed that the Veteran currently has a chronic bronchitis disability.       See the February 4, 2009 letter from Dr. G.C.O.; see also the Veteran's October 18, 2006 VA Primary Care Physician Note.  Additionally, the Veteran's service treatment records indicate that the Veteran was hospitalized in December 1966 for an upper respiratory infection.  See the Veteran's December 9, 1966 Chronological Record of Medical Care.  A June 17, 1967 Consultation Sheet also highlighted a prior history of pneumonia in December 1966, as well as "bronchial asthma."  Subsequently, the Veteran was seen again in April 1968 for another upper respiratory infection and for "mild bronchitis."  See the Veteran's April 26, 1968 Chronological Record of Medical Care.  

The Veteran contends that his current bronchitis disability began in service and has continuously affected him for all times since.  Crucially however, there is no medical opinion of record linking the Veteran's current bronchitis disability to any respiratory problem treated during his active duty service, or ruling out any such connection.  Because this case presents certain medical questions about etiology which cannot be answered by the Board, such must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Accordingly, a VA respiratory examination should be scheduled.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Acquired psychiatric disability

The Veteran claims that he currently has an acquired psychiatric disability that was caused by stressful experiences claimed to have occurred during approximately twelve months in a combat zone with "constant bombing and shooting almost every day" in Vietnam.  The Veteran also contends that he feared he would not return home from Vietnam after contracting venereal warts in service.  See the Veteran's February 3, 2007 Statement in Support of Claim.  The record does in fact demonstrate that the Veteran served approximately one year in Vietnam, and that he received in-service treatment for venereal warts.

As noted above, although the Veteran originally developed a service-connection claim for PTSD alone, the Board is now expanding the issue to include consideration of whether the Veteran is entitled to service connection for any acquired psychiatric disorder per the Court's decision in Clemons.  Indeed, the record demonstrates that the Veteran has in recent years been diagnosed with PTSD, depression and anxiety.  As the RO has not yet had the opportunity to develop or adjudicate the matter of service connection for a psychiatric disability other than PTSD, such must be completed on remand, including by providing the Veteran with any notice required under the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Additionally, the Board notes that service connection for PTSD requires medical evidence diagnosing the condition in conformance with DSM-IV, section 309.81; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2010).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f), in part, by adding a new paragraph that reads as follows:  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

As discussed above, the record includes evidence in the form of the Veteran's own lay statements suggesting that he experienced an in-service combat-related stressor.  In particular, the Veteran asserts that he experienced fear from frequent bombings and shootings while performing his support duties, to include building floors for tents, showers, mess halls and bunkers in Cam Ranh Bay, Vietnam.  See the Veteran's February and July 2007 Statements in Support of Claim.  This stressor does in fact relate to fear of hostile military activity, and is consistent with the places, types, and circumstances of the Veteran's service.  Notably, the Veteran's DD-214 indicates service in Vietnam as a laundry & impregnation specialist, and his service records include documented treatment reports from the US hospital in Cam Ranh Bay, Vietnam.  See, e.g., the Veteran's July 7, 1967 Chronological Record of Medical Care.

Crucially however, pursuant to 38 C.F.R. § 3.304(f)(3), before a Veteran's lay statements regarding an unverified in-service combat stressor may be accepted as credible based on the Veteran's lay statements alone, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted must confirm that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor. 

As such, this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern whether the Veteran currently has PTSD or any other psychiatric disability, and whether any such disability is related to his military service, to include his self-described in-service stressor.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request information regarding any additional treatment he may have received for bronchitis and/or any psychiatric disabilities.  Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include updated VA treatment records, and associate them with the Veteran's VA claims folder.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should also send the Veteran a letter explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the Veteran's claim of entitlement to service-connection for an acquired psychiatric disorder.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of  38 C.F.R. §§ 3.303 and 3.304, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The Veteran should be given a reasonable period to respond.

3.  Following the above development action the Veteran should then be scheduled for a VA respiratory examination.  The Veteran's claims folder and a copy of this REMAND should be sent to, and reviewed by the examiner.  After review of the claims folder, and upon examination of the Veteran, the examiner should provide an opinion, with supporting rationale, as to whether it is as likely as not that the Veteran has a current respiratory disability that had its onset in, or is otherwise related to the Veteran's active duty military service, to include his in-service treatment for respiratory problems.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.  

4.  Following the above development action the Veteran should also be scheduled for a VA psychiatric examination to determine the nature and etiology of all current psychiatric disabilities clinically indicated.  The claims folder and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to provide an opinion, with supporting rationale, as to the following questions:

(a.)  Is it as likely as not that the Veteran's claimed stressor of having fear after being confronted with an event or circumstance that involved threatened death or serious injury while serving in Vietnam is adequate to support a diagnosis of PTSD?

(b.)  If so, is it as likely as not that the Veteran has a current diagnosis of PTSD that is related to his described in-service stressor?

(c.)  If PTSD is not diagnosed, or if the Veteran's PTSD is not related to his in-service stressor, is it as likely as not that any clinically indicated psychiatric disability other than PTSD is related to his military service, to include his claimed in-service stressor, and/or his in-service onset of venereal warts?   

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.  If the examiner is unable to supply the requested opinions, he or she should provide an explanation for why such opinion could not be rendered.  

5.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, VBA should review the Veteran's entire record, and readjudicate the Veteran's claims of entitlement to service connection for bronchitis, and entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety and depression.  If the claims are denied, in whole or in part, VBA should provide the Veteran with a SSOC and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


